Citation Nr: 1526477	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-48 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   


REMAND

In a VA Form 9 submitted in May 2013 the Veteran notified VA that he wanted a Board hearing by live video-conference.  A video-conference hearing was scheduled to be conducted in March 2015.  The Veteran did not report for the hearing.  

However, review of the claims file indicates that the Veteran may not have received notice of the hearing scheduled in March 2015, as a prior RO letter sent in January 2015 was to an address at a P.O. Box number in Nampa, Idaho, that is no longer valid.  

The RO had previously sent mail in May 2014 with an attached supplemental statement of the case (SSOC) to that P.O. Box number, and that mail was returned as undeliverable.  Then in June 2014, the RO resent the letter with SSOC to the Veteran at a street address in Nampa, Idaho, on file.  That letter and correspondence on other matters sent after the January 2015 letter have been sent to the Veteran at the corrected (street) address, and have not been returned as undeliverable.   

In light of the circumstances the Board finds that the requested hearing should again be scheduled with notification of the hearing to the Veteran's current mailing address.  Further, because the Veteran has not yet been afforded a Board hearing, and in order to afford the Veteran every opportunity to substantiate his claims, the Board finds that a remand is warranted to schedule the Veteran for a Board hearing according to his request.  See 38 C.F.R. § 20.704 (2014).  

The RO must first verify the Veteran's current address and then provide written notice of the Board video-conference hearing to the Veteran at that address.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the RO.  Verify the Veteran's correct address and then notify him in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

